UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 4, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrants telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer☑ Non-accelerated filer☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No ☑ As of June 6, 2013, the Company had 34,170,457shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED MAY 4, 2013 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of May 4, 2013andFebruary 2, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended May 4, 2013 and April 28, 2012 4 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the three months ended May 4, 2013 andApril 28, 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended May 4, 2013 andApril 28, 2012 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 48 Exhibit index 48 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) May 4, 2013 February 2, 2013 ASSETS Current assets Cash and cash equivalents $ 54,447 $ 51,218 Short-term marketable securities 16,690 17,455 Restricted cash 1,771 1,769 Accounts receivable, net 26,260 21,648 Inventory 19,027 24,929 Deferred tax assets 5,583 5,868 Prepaid expenses and other current assets 10,429 13,578 Total current assets 134,207 136,465 Long-term marketable securities 14,119 14,253 Software, equipment and leasehold improvements, net 16,425 17,106 Intangible assets, net 33,865 36,573 Deferred tax assets, net of current portion 1,085 2,681 Long-term investments and notes receivable, net of current portion 8,943 8,943 Other non-current assets 4,860 4,810 Total assets $ 213,504 $ 220,831 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ 12,498 $ 11,046 Accrued compensation and related benefits 8,460 10,070 Accrued liabilities 14,121 18,721 Total current liabilities 35,079 39,837 Income taxes payable 18,272 17,723 Long-term deferred tax liabilities 607 804 Other long-term liabilities 405 449 Total liabilities 54,363 58,813 Commitments and contingencies (Note 13) Shareholders' equity Preferred stock - - Common stock and additional paid-in capital 477,135 475,070 Treasury stock ) ) Accumulated other comprehensive income 681 1,090 Accumulated deficit ) ) Total shareholders' equity 159,141 162,018 Total liabilities and shareholders' equity $ 213,504 $ 220,831 See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended May 4, 2013 April 28, 2012 Net revenue $ 52,540 $ 40,258 Cost of revenue 25,594 19,163 Gross profit 26,946 21,095 Operating expenses Research and development 20,204 21,789 Sales and marketing 5,682 6,888 General and administrative 4,762 6,379 Restructuring costs 210 - Impairment of IP, mask sets and design tools 188 - Total operating expenses 31,046 35,056 Loss from operations ) ) Gain on sale of development project 1,079 - Interest and other income, net 691 491 Loss before income taxes ) ) Provision for income taxes 2,203 232 Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in computing net loss per share: Basic 33,912 32,661 Diluted 33,912 32,661 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended May 4, April 28, Net loss $ ) $ ) Other comprehensive income (loss): Currency translation adjustments ) 71 Unrealized gains (losses) on marketable securities, net of tax ) 267 Other comprehensive income (loss) ) 338 Comprehensive loss $ ) $ ) See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended May 4, 2013 April 28, 2012 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 5,568 5,117 Stock-based compensation 2,033 2,826 Provision for excess and obsolete inventory 561 303 Provision for sales returns, discounts and doubtful accounts 71 149 Deferred income taxes 1,669 - (Gain) loss on disposal of software, equipment and leasehold improvements (3 ) 34 Gain on sale of development project ) - Non-cash restructuring costs 81 - Accretion of contributed leasehold improvements ) ) Impairment of IP, mask sets and design tools 188 - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory 5,341 3,123 Prepaid expenses and other current assets 2,140 ) Other non-current assets ) 182 Accounts payable 3,117 ) Accrued compensation and related benefits and other liabilities ) 392 Income taxes payable and other long-term liabilities 523 ) Net cash provided by (used in) operating activities 5,636 ) Cash flows from investing activities Restricted cash (2 ) - Purchases of marketable securities ) ) Sales and maturities of marketable securities 3,390 54,662 Purchases of software, equipment and leasehold improvements ) ) Purchases of IP ) ) Proceeds from sale of development project, net of transaction fees 1,971 - Repayment of note receivable 250 - Net cash provided by (used in) investing activities ) 41,602 Cash flows from financing activities Net proceeds from exercise of employee stock options and stock purchase rights 32 55 Net cash provided by financing activities 32 55 Effect of foreign exchange rate changes on cash and cash equivalents ) 36 Net increase in cash and cash equivalents 3,229 34,767 Cash and cash equivalents, beginning of period 51,218 44,283 Cash and cash equivalents, end of period $ 54,447 $ 79,050 Supplemental disclosure of cash flow information Cash paid for income taxes $ 1,969 $ 468 See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these interim condensed consolidated financial statements as Sigma, we, our, the Company and us) is a leader in connected media platforms.We specialize in digital television, or DTV, media processors and chipset solutions that serve as the foundation for some of the worlds leading internet protocol television, or IPTV, set-top-boxes, connected media players, residential gateways and home control systems.We sell our products to manufacturers, designers and, to a lesser extent, to distributors who, in turn, sell to manufacturers. Basis of presentation: The interim condensed consolidated financial statements include Sigma Designs, Inc. and its wholly-owned subsidiaries.All intercompany balances and transactions are eliminated upon consolidation. We operate and report quarterly financial results that consist of 13 weeks and end on the last Saturday of the period. The first quarter of fiscal 2014 and fiscal 2013 ended on May 4, 2013 (91 days) and April 28, 2012 (91 days), respectively. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or US GAAP, for interim financial information and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all disclosures required by USGAAP for complete financial statements. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended February 2, 2013, included in our fiscal 2013 Annual Report on Form 10-K, as filed with the SEC on April 12, 2013, referred to as our fiscal 2013 Annual Report. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at May 4, 2013 and February 2, 2013, the consolidated results of our operations for the three months ended May 4, 2013 and April 28, 2012, and the consolidated cash flows for the three months ended May 4, 2013 and April 28, 2012.The results of operations for the three months ended May 4, 2013 are not necessarily indicative of the results to be expected for future quarters or the full year. There have been no significant changes in our critical accounting policies during the three months ended May4, 2013, as compared to the critical accounting policies described in our Annual Report on Form 10-K for the year ended February 2, 2013. For a complete summary of our significant accounting policies, refer to Note 1, "Organization and Summary of Significant Accounting Policies, in Part II, Item 8 of our fiscal 2013 Annual Report. Use of estimates: The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, or US GAAP, requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.The primary areas that require significant estimates and judgments by management include, but are not limited to, revenue recognition, allowances for doubtful accounts, sales returns, warranty obligations, inventory valuation, stock-based compensation expense, goodwill and purchased intangible asset valuations, strategic investments, deferred income tax asset valuation allowances, uncertain tax positions, tax contingencies, restructuring costs, litigation and other loss contingencies.These estimates and assumptions are based on historical experience and various other factors that we believe to be reasonable under the circumstances.Actual results could differ from those estimates, and such differences may be material to our consolidated financial statements. Business combinations: In May 2012, we completed our acquisition of certain assets from Trident Microsystems, Inc. and certain of its subsidiaries (collectively referred to as Trident). The consolidated financial statements include the results of operations of Trident commencing as of the acquisition date. Refer to Note 10, "Business combinations, in Part II, Item 8 of our fiscal 2013 Annual Report. Recent accounting pronouncements: In March2013, the FASB issued ASU 2013-05, which permits an entity to release cumulative translation adjustments into net income when a reporting entity (parent) ceases to have a controlling financial interest in a subsidiary or group of assets that is a business within a foreign entity. Accordingly, the cumulative translation adjustment should be released into net income only if the sale or transfer results in the complete or substantially complete liquidation of the foreign entity in which the subsidiary or group of assets had resided, or, if a controlling financial interest is no longer held. The revised standard is effective for fiscal years beginning after December15, 2013. We do not anticipate that the adoption of this new guidance will have a material impact on our consolidated financial statements. 6 2. Cash, cash equivalents and marketable securities Cash, cash equivalents and marketable securities consist of the following (in thousands): May 4, 2013 February 2, 2013 Book Value Net Unrealized Gains (Losses) Fair Value Book Value Net Unrealized Gains (Losses) Fair Value Corporate bonds $ 29,793 $ 492 $ 30,285 $ 30,642 $ 537 $ 31,179 Money market funds 14,135 - 14,135 21,032 - 21,032 Municipal bonds and notes 513 11 524 515 14 529 Fixed income mutual funds 1,267 25 1,292 1,259 20 1,279 Total cash equivalents and marketable securities $ 45,708 $ 528 $ 46,236 $ 53,448 $ 571 $ 54,019 Cash on hand held in the United States 6,158 1,441 Cash on hand held overseas 32,862 27,466 Total cash on hand 39,020 28,907 Total cash, cash equivalents and marketable securities $ 85,256 $ 82,926 Reported as: Cash and cash equivalents 54,447 51,218 Short-term marketable securities 16,690 17,455 Long-term marketable securities 14,119 14,253 $ 85,256 $ 82,926 The amortized cost and estimated fair value of cash equivalents and marketable securities, by contractual maturity, areas follows(in thousands): May 4, 2013 February 2, 2013 Book Value Fair Value Book Value Fair Value Due in one year or less $ 31,958 $ 32,117 $ 39,595 $ 39,766 Due in greater than one year 13,750 14,119 13,853 14,253 Total $ 45,708 $ 46,236 $ 53,448 $ 54,019 3. Fair values of assets and liabilities Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The accounting standards establish a consistent framework for measuring fair value and disclosure requirements about fair value measurements and among other things, require us to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Fair value hierarchy The accounting standards discuss valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The standards utilize a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: ● Level 1 - Valuation is based upon quoted prices for identical instruments traded in active markets. ● Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. ● Level 3 - Valuation is generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect our estimate of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. 7 Determination of fair value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency. The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. Our foreign currency derivative instruments are classified as Level 2 because they are valued using quoted prices and other observable data of similar instruments in active markets. The tables below present the balances of our assets and liabilities measured at fair value on a recurring basis as of May 4, 2013 and February 2, 2013 (in thousands): May 4, 2013 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Corporate bonds $ 30,285 $ 30,285 $ - $ - Money market funds 14,135 14,135 - - Municipal bonds and notes 524 524 - - Fixed income mutual funds 1,292 1,292 - - Total cash equivalents and marketable securities $ 46,236 $ 46,236 $ - $ - Restricted cash 1,771 1,771 - - Derivative instruments asset 522 - 522 - Total assets and (liabilities) measured at fair value $ 48,529 $ 48,007 $ 522 $ - February 2, 2013 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Corporate bonds $ 31,179 $ 31,179 $ - $ - Money market funds 21,032 21,032 - - Municipal bonds and notes 529 529 - - Fixed income mutual funds 1,279 1,279 - - Total cash equivalents and marketable securities $ 54,019 $ 54,019 $ - $ - Restricted cash 1,769 1,769 - - Derivative instruments asset 438 - 438 - Total assets and (liabilities) measured at fair value $ 56,226 $ 55,788 $ 438 $ - Assets measured and recorded at fair value on a non-recurring basis Our non-marketable promissory notes receivable and preferred stock investments in privately-held venture capital funded technology companies are recorded at cost and are adjusted to fair value only in the event that they become other-than-temporarily impaired, as we are not able to estimate their fair value by practicable means. As further described in Note 6, as of May 4, 2013, we held equity investments in five, and promissory notes receivable in two, privately-held venture capital funded technology companies and an equity investment in one joint venture, with an aggregate face value equal to cost of $9.4 million. As of May 4, 2013, we did not identify any events or changes in circumstances that may have had a significant adverse effect on the fair value of these investments; as a result they were not evaluated for impairment. Each of these equity investments in privately-held companies constituted less than a 20% ownership position. Furthermore, we do not believe that we have the ability to exert significant influence over any of these companies. 4. Derivative financial instruments We use derivative instruments primarily to manage exposures to foreign currency exchange rate risks. Our primary objective in holding derivatives is to reduce the volatility of earnings and cash flows associated with changes in foreign currency exchange rates. Substantially all of our revenue is transacted in U.S. dollars; however, a significant amount of our operating expenditures and capital purchases are incurred in or exposed to other currencies, primarily the Israeli shekel, or NIS. 8 Foreign exchange contracts are recognized either as assets or as liabilities on the balance sheet at fair value at the end of each reporting period. The accounting treatment of these instruments is based on whether the instruments are designated as hedge or non-hedge instruments. For those derivatives qualifying for hedge accounting, the effective portions of derivatives gains or losses on these hedges are initially recorded in accumulated other comprehensive income (AOCI) until the hedged item is recognized in earnings. The effective portions of net investment hedges are recorded in OCI as a part of the cumulative translation adjustment. We record the ineffective portions of the hedging instruments in interest and other income, net in our condensed consolidated statements of operations. For those derivative instruments that do not qualify for hedge accounting, we record the changes in fair value directly in earnings as interest and other income, net in our condensed consolidated statement of operations. Beginning in the first quarter of fiscal 2012, we elected to discontinue assessing new derivative contracts that are used in managing NIS denominated transactions for hedge effectiveness and thus such contracts do not qualify for hedge accounting. As a result of this change, we recognize all gains and losses from changes in the fair value of these derivate contracts directly into earnings rather than deferring any such amounts in OCI. As of May 4, 2013, we had foreign exchange contracts to sell up to approximately $7.9 million for a total amount of approximately NIS 30.1 million that mature on or before February 24, 2014. As of February 2, 2013, we had foreign exchange contracts to sell up to approximately $10.4 million for a total amount of approximately NIS 42.3 million that mature on or before December 23, 2013.For the three months ended May 4, 2013 and April 28, 2012, we recognized gains of approximately $0.3 million and $0.1 million, respectively, as a result of foreign exchange contracts. The following table presents the fair value of our outstanding derivative instruments as of May 4, 2013 and February 2, 2013 (in thousands): Derivative Assets Balance Sheet Location May 4, 2013 February 2, 2013 Foreign exchange contracts not designated as cash flow hedges Prepaid expenses and other current assets $ 522 $ 438 Total fair value of derivative instruments $ 522 $ 438 The effects of derivative instruments on income and accumulated other comprehensive income for the three months ended May 4, 2013 andApril 28, 2012 are summarized as follows (in thousands): Gains (Losses) Recognized in Accumulated Other Comprehensive Income on Derivatives (Effective Portion) Gains Reclassified from Accumulated Other Comprehensive Income into Earnings Gains (Losses) Recognized in Earnings on Derivatives (Including Ineffective Portion) Derivatives instruments Amount Amount Location Amount Location Three months ended May 4, 2013, foreign exchange contracts $ - $ - Operating expenses and cost of revenue $ 285 Interest and other income, net Three months ended April 28, 2012, foreign exchange contracts $ - $ - Operating expenses and cost of revenue $ 82 Interest and other income, net There was no impact from ineffective portions on designated cash flow derivative contracts for the three months ended May 4, 2013 and April 28, 2012. 5.Restricted cash As of May 4, 2013 and February 2, 2013, we had $1.8 million of restricted cash related to deposits pledged to a financial institution with regard to our foreign exchange hedging transactions and an office-space operating lease. 9 6. Investments in and notes receivable from privately held companies The following table sets forth the value of investments in and notes receivable from privately-held companies (in thousands): Equity investments: May 4, 2013 February 2, 2013 Issuer B $ 2,000 $ 2,000 Issuer C 1,000 1,000 Issuer D 1,000 1,000 Issuer E 300 300 Issuer F 2,000 2,000 Issuer G 143 143 Total equity investments 6,443 6,443 Notes receivable: Issuer B 500 750 Issuer H 2,500 2,500 Total notes receivable 3,000 3,250 Total equity investments and notes receivable $ 9,443 $ 9,693 Equity investments During fiscal 2009, we purchased shares of preferred stock in a privately-held venture capital funded technology company (Issuer B) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2010, we purchased additional shares of preferred stock in Issuer B at a cost of $1.0 million. In the third quarter of fiscal 2011, we purchased shares of preferred stock in another privately-held technology company (Issuer C) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2011, we purchased shares of preferred stock in another privately-held technology company (Issuer D) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2011, we also purchased a convertible note from another privately-held technology company (Issuer E) with a face value equal to the cost of $0.3 million. In the second quarter of fiscal 2012, we purchased shares of preferred stock in another privately-held technology company (Issuer F) at a total investment cost of $2.0 million. In the third quarter of fiscal 2012, we made an equity investment of $0.1 million in a privately-held joint venture (Issuer G). Notes receivable from privately-held companies In November 2010, we loaned $1.0 million to Issuer B and received a secured promissory note. This promissory note is secured by the assets of Issuer B, bears interest at a rate of 5% per annum and is scheduled to be fully repaid by June 2013. In January 2012, we loaned $2.5 million to a privately-held venture capital funded technology company (Issuer H), pursuant to a strategic agreement dated January 25, 2012. We made this loan in exchange for a secured promissory note, which is secured by the assets of Issuer H and bears interest at a rate of 3% per annum. The principal amount and accrued interest are due 36 months from the agreement date. On May 16, 2013, we entered into a Non-Exclusive License Agreement with Issuer H, under which we agreed to apply the loan balance of $2.5 million to offset the initial license fees under this license agreement, as further described in Note 18. As of May 4, 2013 and February 2, 2013, our notes receivable from privately-held companies were valued at $3.0 million and $3.3 million, respectively, representing their cost. We made each of the above-described investments because we viewed the issuer as either having strategic technology or a business that would complement our technological capabilities or help create an opportunity for us to sell our chipset solutions. The Company analyzes each investment quarterly for evidence of impairment. 10 The Companys President and Chief Executive Officer is a member of the Board of Directors of five of the seven companies we have invested in.
